DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 07/14/2016, the Amendment & Remark filed on 09/13/2022 and the Request for Continued Examination filed on 09/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “means to store a component collection” and “means to process processor-executable instruction” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what particular structures correspond to the “means plus function”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: A crypto smart rules generator apparatus, comprising:
at least one memory;
a component collection stored in the at least one memory;
at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, the component collection storage structured with processor-executable instructions comprising:
obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure;
provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type;
obtain, via at least one processor, a selection, from the user via the UI, of a threshold constraint for the crypto smart rule;
obtain, via at least one processor, a selection, from the user via the UI, of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule;
generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule; and
instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure.
which the aggregated blockchain oracle is another aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure.
which the aggregated blockchain oracle is any of: a market data
provider, a GPS data provider, a date/time provider, a crowdsourced decentralized data provider, a news provider, an activity monitor, an RSS feed.
which an RSS feed is any of: an aggregated mobile phone data
feed, a social network feed, a news feed, a market data feed.
which the aggregated blockchain oracle provides crowdsourced
decentralized data.
which the threshold constraint associated with the instantiated
aggregated crypto transaction condition trigger entry datastructure is based on any of: anti-ping detection, detection of excess threshold account balance in an account data structure datastore, detection of excess threshold of aggregated blockchain oracle data value, detection of excess threshold number of transactions, detection of specified micro transaction amount, excess bounds of a smart contract generator GUI generated crypto smart rule, failure to login to 4th party website, geofence transgression, user request.
	which the threshold constraint is cascading and includes at least
two levels.
which the instantiated aggregated crypto transaction condition trigger entry datastructure
is configured to facilitate an action upon satisfaction of the crypto smart rule, wherein the action is any of: exchange assets between counterparties, restrict access to an account data structure datastore, release an extra key associated with an account data structure datastore, purchase stock, vote in a specified way.
which the UI includes a chart component.
which the UI includes a geographic map component.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers receiving user input of a transaction related rule having constraints and effectuating a transaction based on the rule but for the recitation of generic computer components. That is, other than reciting generic computing languages such as “at least one memory”, “at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection”, “means to”, and “via the at least one processor”, nothing in the claim elements that precludes the steps from that of a commercial activity of processing rule based transaction. For example, but for the aforementioned generic computing language, “obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure” in the context of the claimed invention encompasses one or more person manually obtaining a selection of rule; 
but for the aforementioned generic computing language, “provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type” in the context of the claimed invention encompasses one or more person manually providing interaction for user to select a rule type; 
but for the aforementioned generic computing language, “obtain, via at least one processor, a selection, from the user via the UI, of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule” in the context of the claimed invention encompasses one or more person manually obtaining a selection via other communication means; 
but for the aforementioned generic computing language, “obtain, via at least one processor, a selection, from the user via the UI, of a threshold constraint for the crypto smart rule” in the context of the claimed invention encompasses one or more person manually obtain the selection from the user via other communication means; 
but for the aforementioned generic computing language, “generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule” in the context of the claimed invention encompasses one or more person manually generating the transaction condition trigger; 
but for the aforementioned generic computing language, “instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure” in the context of the claimed invention encompasses one or more person manually inputting the transaction condition trigger entry datastructure to a blockchain datastructure. If a claim, under its broadest reasonable interpretation, covers a commercial activity but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the obtaining, providing, generating and instantiating steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to processing a conditional transaction amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes obtaining user selection (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), providing user interface for selection (A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.), generating an entry datastructure based on condition (creating output data, Return Mail, Inc. v. U.S. Postal Service) and instantiate entry datastructure to blockchain datastructure (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yago (US 2015/0206106) in view of Rajan et al (US 2010/0185504).

	As per claim 1, Yago teaches a system comprising:
at least one memory; (See Yago Paragraph 0007, 0061 and 0083)
a component collection stored in the at least one memory; (See Yago Paragraph 0007, 0061 and 0083)
at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection, (See Yago Paragraph 0007, 0061 and 0083) the component collection storage structured with processor-executable instructions comprising: 
	obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	obtain, via at least one processor, a selection of a threshold constraint for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, transaction condition trigger based on receipt of goods suggests at least a binary threshold constraint.)
	obtain, via at least one processor, a selection of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	Yago does not teach provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type and obtaining selections via the UI.
	However, Rajan teaches providing user interface for rule based system, obtaining selections via the UI. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cryptocurrency contract fulfillment system taught by Yago with teaching from Rajan to provide an UI and receive input via the UI. One of ordinary skill in the art would have been motivated as UI allows intuitive interaction with the system, increasing user friendliness.
.
	As per claim 2, Yago in view of Rajan teaches:
	which the aggregated blockchain oracle is another aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	
	As per claim 3, Yago in view of Rajan teaches:
	which the aggregated blockchain oracle is any of: a market data provider, a GPS data provider, a date/time provider, a crowdsourced decentralized data provider, a news provider, an activity monitor, an RSS feed. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, monitoring receipt of goods suggest obtaining data from an activity monitor.)

	As per claim 4, Yago in view of Rajan teaches:
	which an RSS feed is any of: an aggregated mobile phone data feed, a social network feed, a news feed, a market data feed. (See Yago Paragraph 0047 and 0060)
 
	As per claim 5, Yago in view of Rajan teaches:
	which the aggregated blockchain oracle provides crowdsourced decentralized data. (See Yago Paragraph 0051, drawing data network having a plurality or multiplicity of nodes maintaining the blockchain suggests crowdsourced decentralized data.)

	As per claim 6, Yago in view of Rajan teaches:
	which the threshold constraint associated with the instantiated aggregated crypto transaction condition trigger entry datastructure is based on any of: anti-ping detection, detection of excess threshold account balance in an account data structure datastore, detection of excess threshold of aggregated blockchain oracle data value, detection of excess threshold number of transactions, detection of specified micro transaction amount, excess bounds of a smart contract generator GUI generated crypto smart rule, failure to login to 4th party website, geofence transgression, user request. (See Yago Paragraph 0007, 0046-0048, 0051 and 0086)

	As per claim 7, Yago in view of Rajan teaches:
	which the threshold constraint is cascading and includes at least two levels. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, transaction condition trigger based on receipt of goods suggests at least a binary threshold constraint.)
	
	As per claim 8, Yago in view of Rajan teaches:
	which the instantiated aggregated crypto transaction condition trigger entry datastructure is configured to facilitate an action upon satisfaction of the crypto smart rule, wherein the action is any of: exchange assets between counterparties, restrict access to an account data structure datastore, release an extra key associated with an account data. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069,)

	As per claim 9, Yago in view of Rajan teaches:
	which the UI includes a chart component. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058, see claim 1 for rationale of modification.)

	As per claim 10, Yago in view of Rajan teaches:
	which the UI includes a geographic map component. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058, see claim 1 for rationale of modification.)

	As per claim 11, Yago teaches processor-readable, a non-transient physical medium storing a component collection, the components collection storage structured with processor-executable instruction, comprising:
	obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	obtain, via at least one processor, a selection of a threshold constraint for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, transaction condition trigger based on receipt of goods suggests at least a binary threshold constraint.)
	obtain, via at least one processor, a selection of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	Yago does not teach provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type and obtaining selections via the UI.
	However, Rajan teaches providing user interface for rule based system, obtaining selections via the UI. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cryptocurrency contract fulfillment system taught by Yago with teaching from Rajan to provide an UI and receive input via the UI. One of ordinary skill in the art would have been motivated as UI allows intuitive interaction with the system, increasing user friendliness.

As per claim 12, Yago teaches a system comprising:
	means to store a component collection; (See Yago Paragraph 0007, 0061 and 0083) 
means to process processor-executable instruction from the component collection, the component collection storage structured with processor-executable instruction including:
	obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	obtain, via at least one processor, a selection of a threshold constraint for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, transaction condition trigger based on receipt of goods suggests at least a binary threshold constraint.)
	obtain, via at least one processor, a selection of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	Yago does not teach provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type and obtaining selections via the UI.
	However, Rajan teaches providing user interface for rule based system, obtaining selections via the UI. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cryptocurrency contract fulfillment system taught by Yago with teaching from Rajan to provide an UI and receive input via the UI. One of ordinary skill in the art would have been motivated as UI allows intuitive interaction with the system, increasing user friendliness.

As per claim 13, Yago teaches a method comprising:
	executing processor-implemented smart contract generating component instructions to:
	obtain, via at least one processor, a selection, from a user, of a crypto smart rule type for a crypto smart rule associated with an aggregated crypto transaction condition trigger entry datastructure; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	obtain, via at least one processor, a selection of a threshold constraint for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069, transaction condition trigger based on receipt of goods suggests at least a binary threshold constraint.)
	obtain, via at least one processor, a selection of an aggregated blockchain oracle that provides oracle data for evaluation via the aggregated crypto transaction condition trigger entry datastructure for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	generate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure based on the selected threshold constraint and the selected aggregated blockchain oracle for the crypto smart rule; (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	instantiate, via at least one processor, the aggregated crypto transaction condition trigger entry datastructure in a socially aggregated blockchain datastructure. (See Yago Paragraph 0007, 0046-0048, 0051, 0063 and 0069)
	Yago does not teach provide, via at least one processor, a crypto smart rule generator user interface (UI) for the selected crypto smart rule type and obtaining selections via the UI.
	However, Rajan teaches providing user interface for rule based system, obtaining selections via the UI. (See Rajan Paragraph 0009-0010, 0051, 0054 and 0058)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cryptocurrency contract fulfillment system taught by Yago with teaching from Rajan to provide an UI and receive input via the UI. One of ordinary skill in the art would have been motivated as UI allows intuitive interaction with the system, increasing user friendliness.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s maintained argument that the Office Action improperly decreed all claim elements to be abstract, conventional and/ or and impermissibly ignores unique limitation and case law, the examiner respectfully disagrees. The applicant alleged that the Office Action improperly provide a mere assertion that the claims elements are “abstract”, “conventional” or “generic”. However, it should be noted the identifying of the abstract elements and additional elements in the pending claims is based upon the recitation of the claims under the Subject Matter Eligibility Test detailed in MPEP 2106. MPEP 2106.07 (a) III articulated that “When performing the analysis at Step 2A Prong One, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings). Therefore, there is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception”, “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B”. It should be noted that rejection has provided clear rationale that the claims recite a Judicial Exception of processing rule based transaction based on the claims’ recitation of obtaining user selection of crypto smart rule type, providing a crypto smart rule generator interface, obtaining selection from the user of a threshold constraint for the crypto smart rule, obtaining user selection of blockchain oracle, generating an aggregated crypto transaction condition trigger entry, and instantiating the aggregated crypto transaction condition trigger entry in a blockchain datastructure. (Step 2A prong 1: Yes) The rejection further articulated that although technical language such as blockchain and blockchain oracle are nominally included in the claims, the claims merely require a processor to provide an interface to receive user selection, generating condition trigger entry datastructure and instantiating the entry in a blockchain in a way that the processor is merely invoked to perform the obtaining, providing, generating and instantiating step while providing no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Such claim structure clearly matches the ineligible drafting effort of Mere Instruction Apply discussed in MPEP 2106.05 (f), resulting in no practical application. (Step 2A prong 2: No) The rejection further provide evidentiary determination on Step 2B and concluded based on the legal precedent in MPEP 2106.05 (d) that claimed additional elements or computer functions are well-known, routine and convention. Thus, the rejection is not a mere assertion but rather a sufficient analysis in accordance to the MPEP.

Regarding the applicant’s argument that the additional elements integrate the Judicial Exception into a practical application, the examiner respectfully disagrees. As previous responded, The so-called unique UI, highly emphasized by the applicant, functions no more unique than to receive user selection. The applicant’s claims clearly fail to show how “unique” the UI is. Moreover, considering the role of the processor in the entirety of the claimed invention, the processor merely replaces a human operator to provide selection, receive selection, generate a transaction condition trigger, and instantiate the condition trigger into blockchain datastructure. It should be noted that the specific blockchain technology is not claimed by the applicant. For example, a hypothetical invention claiming a processor entering an equation to a supercomputer does not claim the technology of the supercomputer; a method inputting value into a calculator does not claim the technology of the calculator. There is nothing technical about punching numbers in to a computer or database. Similarly, the claimed invention merely includes a processor that processes transaction requests of blockchain transaction. As to the alleged increase of processing efficiency, it should be noted that the improvement to a transaction process is an improvement to the Judicial Exception, such as Alice Corp. mitigating settlement risk, does not constitute as an improvement to another technology, nor an improvement to computer functionality just because the Judicial Exception is implemented on a computer system. Moreover, the alleged improvement of processing efficiency has not been shown to be directed to the computer or the technological aspect of the claimed invention. Therefore, the argument is not persuasive.

Regarding the applicant’s argument that the additional elements are unique and unconventional, the examiner respectfully disagrees. The features such as user interface, an oracle mechanism, constraint setting and integration into a complex crypto transaction trigger datastructure entry that is effectuated. However, as claimed, the claims only recite in broad and general sense of “providing ... a crypto smart rule generator user interface for the selected crypto smart rule type”. Without elements of the cited abstract idea, the additional element of providing a user interface for selection is no more significant than the providing of web browser forward and back button in Internet Patent Corp. v. Active Network, Inc. The Step 2B analysis of rejection further articulated the well-known, routine and conventional nature of a processor obtaining selection via an interface, generating data based on input, and instantiating data into a database. Thus, the applicant’s argument is not persuasive.

Regarding the applicant’s argument that the claims effects a transformation or reduction of a particular article to a different state or thing, the examiner respectfully disagrees. The MPEP explicitly articulated that “An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing.” Throughout the claimed invention, no particular article is transformed or reduced to a different state as the claims only recites to the obtaining user selection (data), generating a conditional trigger entry based on the selection (generating a new piece of data based on data) and instantiating the trigger entry (storing the generated data). No physical object or substance can be found in the claims to be transformed or reduced. Thus, the applicant’s argument is not persuasive.

Regarding the applicant’s argument that Yago in view of Rajan does not teach “providing, via at least one processor, a crypto smart rule generator user interface for the selected crypto smart rule type”, the examiner respectfully disagrees. The examiner maintains that although the claimed user interface is claimed as “crypto smart rule generator user interface”, the user interface’s functionally of receiving and displaying transaction related rule remains unchanged. Yago teaches condition trigger condition based (rule based) crypto-transaction with exception of explicitly providing a user interface for selected[ing] condition trigger condition. Rajan’s teaching on providing user interface facilitating user interaction with the system cures such deficiency.” Rajan Paragraph 0054 clearly discuss the user interface has capability to receive user selection. The applicant further argued that Rajan’s shopping interface is not capable of setting up conditionals that would express of result in a crypto smart rule. However, as shown in Figure 44 and 45, the interface of the claimed invention includes buttons and dropdown menu as input means while Rajan Paragraph 0090 explicitly recites that “A user can select one or more items in the list with the input features 506 or display 502. Position 510 within the retail store of selected items can be highlighted by the mapping application.” Thus, Rajan’s interface has equivalent capability to receive a user’s selection. The applicant argued that Yago’s contract is not smart and that the trigger is written in the contract. However, YAGO Paragraph 0007 explicitly recites “an invented method and invented system … that creates and applies contract/credit certificates with verifiable and objective terms based on a trade request between two or more parties” and “to monitor crypto-digital instrument networks, to verify performance of the expected terms and/or notify a credit issuing party as to the status”. Thus, Yago’s contract and verifying of contract term in a crypto network teaches a smart contract. Again, Yago teaches condition trigger condition based (rule based) crypto-transaction with exception of explicitly providing a user interface for selected[ing] condition trigger condition and Rajan’s teaching teaches a user interface with same level of input capability as the claimed invention, curing such deficiency. As such, the applicant’s argument is not persuasive. 

Regarding the applicant’s argument that the rejection under 35 USC 112 second paragraph should be withdrawn because Specification discuss “smart contract generating component”, the examiner respectfully disagrees and reiterates the previous response to argument herein. The applicant argued that the Office Action “ignored the supplied details of the specification showing physical structures supporting such means claim elements”. However, it should be noted that the requirement under 35 USC 112 (b) is as that “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” The supplied detail does not positively identify whether the mean plus function language refers to physical component or mere code. For example, Figure 41 merely shows a block flow diagram of how the smart contract generating component operation, while Figure 58, Paragraph 0408 and 0420 at best disclose that the “smart contract generating component” reside in a physical memory, not whether the component is structural or code-based. No detail could be found as to whether the mean plus function language used in “smart contract generating component means” has physical structure. This identification is essential in claim interpretation at least for Subject Matter Eligibility purpose.  For example, the mean plus function of “component means” can be interpreted as pure software or structural, in which pure software is ineligible while tangible computing component can be considered as an additional element.  Thus, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698